EXHIBIT 10.1

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is executed to be
effective as of the 21st day of July, 2010, by and between Mercantile Bank, a
division of Carolina First Bank, (“Lender”), RTI Biologics, Inc. A Delaware
corporation (“RTI”); Tutogen Medical, Inc. a Florida corporation (“Tutogen”),
and Tutogen Medical (United States), Inc., a Florida corporation (“Tutogen
US”)(RTI, Tutogen and Tutogen US, each a “Borrower” and collectively, the
“Borrowers”) (Lender and Borrowers, each a “Party” and collectively, the
“Parties”).

PRELIMINARY STATEMENT

WHEREAS Lender and Borrowers have an existing loan relationship as evidenced by,
among other things, the following promissory notes executed by each Borrower in
favor of Lender:

(i) that certain RLOC Note dated January 28, 2009, and maturing on February 3,
2011, in the original principal amount of $10,000,000.00;

(ii) that certain Term Note dated January 28, 2009, and maturing on February 3,
2011, in the original principal amount of $1,750,000.00 (which has been
satisfied); and

(iii) that certain Term Note 2 dated June 11, 2009, and maturing on June 11,
2013, in the original principal amount of $848,000.00;

WHEREAS the foregoing loans are governed by, among other things, that certain
Loan Agreement dated to be effective as of January 28, 2009, as amended by that
First Amendment to Loan Agreement dated to be effective as of June 11, 2009
(together with any modifications, amendments, restatements or replacements
thereof, the “Loan Agreement”);

WHEREAS Borrowers have requested and Lender has agreed, subject to the terms and
conditions of this Amendment, to enter into a new revolving line of credit in
the amount of $15,000,000.00 which is a renewal of the existing revolving line
of credit of $10,000,000 at an increased amount of $15,000,000, among other
agreements of the Parties as more particularly provided herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual terms
and conditions contained herein, and for other good and valuable consideration,
the receipt, adequacy and sufficiency of which are hereby acknowledged by the
Parties hereto, the Parties agree as follows:

STATEMENT OF AGREEMENT

1. Definitions. Any capitalized terms used but not otherwise defined in this
Amendment shall have the meaning as set forth in the Loan Agreement, such
definitions being

 

1



--------------------------------------------------------------------------------

hereby incorporated by reference, and all references to the “Agreement” or “Loan
Agreement” contained in the Loan Agreement, or any other Loan Document making
reference thereto, shall mean the Loan Agreement, as applicable, as modified and
amended by this Amendment.

2. Amendments to Loan Agreement.

(a) Definition of Loan Documents. The definition of “Loan Documents” as defined
in the Loan Agreement, in addition those documents, instruments and agreements
presently included therein, does hereby include this Amendment, together with
any other documents, instruments or agreements executed or delivered in
connection herewith.

(b) Definition of Borrowing Base. The definition of “Borrowing Base” is amended
to read as follows:

“‘Borrowing Base’ means the sum of: (a) eighty percent (80.00%) of the amount of
Borrowers’ Eligible Accounts; plus (b) twenty percent (20.00%) of the net amount
of Borrowers’ Eligible Inventory, but not to exceed Two Million and No/100
Dollars ($2,000,000.00); less (c) the amount of any Reserves required by Lender;
less (d) the principal amount outstanding under the Term Loan.”

(c) Definition of Eligible Inventory. The defined term “Eligible Inventory” is
hereby added to the Loan Agreement as follows:

“‘Eligible Inventory’ means all of Borrowers’ finished goods Inventory acquired
and/or created by Borrowers in the ordinary course of Borrowers’ business and
valued at the lower of cost or market on a first-in, first-out basis; but
excluding any Inventory that is: (i) obsolete or unmerchantable; (ii) held by
any Borrower on a consignment basis or under any bailment arrangement;
(iii) located or stored at any location other than Borrower’s place of business;
(v) not held for use or sale in the ordinary course of Borrowers’ business;
(vi) not otherwise subject to a first-priority perfected security interest in
favor of the Lender; or (vii) Inventory which Lender otherwise in its reasonable
discretion deems not to be Eligible Inventory.”

(d) Definition of RLOC. The definition of “RLOC” is amended to read as follows:

“‘RLOC’ means that certain revolving line of credit loan in amounts not to
exceed the RLOC Commitment as more particularly described in Section 2.1
hereof.”

(e) Definition of RLOC Commitment. The defined term “RLOC Commitment” is hereby
added to the Loan Agreement as follows:

“‘RLOC Commitment’ means Fifteen Million and No/100 Dollars ($15,000,000.00).”

 

2



--------------------------------------------------------------------------------

(f) Definition of RLOC Maturity Date. The definition of “RLOC Maturity Date” is
amended to read as follows:

“The ‘RLOC Maturity Date’ shall be the ‘RLOC Maturity Date’ as set forth in the
RLOC Note.”

(g) Definition of RLOC Note. The definition of RLOC Not is amended to read as
follows:

“‘RLOC Note’ means the revolving note of Borrowers in favor of Lender in the
amount of $15,000,000 dated July 21, 2010, as well as any promissory note or
notes issued by Borrowers in substitution, replacement, extension,
consolidation, amendment or renewal of any such promissory note or notes.”

(h) Section 2.1(a)(i), RLOC Loan Provisions. Section 2.1(a)(i) is hereby amended
to read as follows:

“Subject to all terms set forth herein but only during the Commitment Period and
for so long as no Event of Default has occurred and is continuing, Lender
agrees, from time to time and on the terms hereinafter set forth, to loan to
Borrowers, when requested by Borrowers, principal amounts aggregating up to the
lesser of (A) the RLOC Commitment or (B) the Borrowing Base as determined by
Lender from the periodic reports submitted by Borrowers to Lender. Within the
aforesaid limits, Borrowers may borrow, make payments, and reborrow under this
Agreement, subject to the provisions hereof.”

(i) Section 2.1(a)(v), RLOC Loan Provisions. Section 2.1(a)(v) is hereby amended
to read as follows:

“If the outstanding principal amount of the RLOC at any time exceeds the lesser
of the RLOC Commitment or the Borrowing Base, Borrowers shall promptly on demand
pay the Lender an amount equal to such excess as a payment on the principal
amount of the RLOC. Without limiting the foregoing, which provision may be
enforced by Lender at any time and which provision, as well as the other
provisions hereof, may not under any circumstance be waived or altered by a
course of dealing or otherwise, insofar as Borrowers may request and Lender may
be willing in its sole and absolute discretion to make Overadvances. All
Overadvances shall be payable on demand, shall be secured by the Collateral and
shall bear interest as

 

3



--------------------------------------------------------------------------------

provided in this Agreement for the RLOC Note. Lender may in its sole discretion
honor any request (or deemed request) for an advance even though an Overadvance
Condition then exists, or would exist with the making of such advance, and
without regard to the existence of, and without waiving, any default or Event of
Default.”

(j) Section 4.3(b), Funded Debt to EBIDA Ratio. Section 4.3(b) is amended to
read as follows:

“A ratio of Funded Debt to EBIDA Ratio of not more than 1.75 to 1.00, tested
quarterly on a rolling four quarter basis.”

(k) Section 4.1(r), Bank Accounts. The Affirmative Covenant set forth in
Section 4.1(r) is amended to read as follows:

“Maintain its principal bank accounts with Lender.”

3. Continuing Enforceability of Loan Documents. The terms and conditions of each
Loan Document shall remain in full force and effect to the extent such terms and
conditions are not inconsistent with the modification and amendment of such Loan
Documents concurrently herewith and as otherwise provided in this Amendment, and
any such modification or amendment of the Loan Documents shall not be construed
as a novation, waiver or release of the repayment or performance of any
indebtedness, obligation or liability of any Borrower arising under any Loan
Document.

4. Conditions Precedent. Each of the following constitutes a condition precedent
to Lender’s obligations and agreements hereunder: (a) each Borrower shall
execute and deliver this Amendment and all documents, instruments and agreements
contemplated in this Amendment or otherwise reasonably required by Lender to
give full force and effect to the terms and conditions of this Amendment and the
Loan Documents; (b) each Borrower shall attend to any other matters Lender may
reasonably require to be executed or performed by any Borrower or any
third-party as a condition precedent to Lender’s obligations hereunder.

5. Continuing Priority of Liens and Security Interests. Each Borrower
acknowledges and agrees that this Amendment, together with any transactions
contemplated herein or occurring contemporaneously herewith, shall not disturb
the existing priority of any Loan Document, or any lien or security interest in
favor of Lender granted or created thereunder, and any such Loan Document, lien
or security interest shall retain the same priority and effective date as
originally provided in any such Loan Document.

6. Continuing Compliance with Loan Documents. Each Borrower does reaffirm,
represent, warrant, covenant and agree that: (a) each and every representation
and warranty in the Loan Agreement and any other Loan Document remains true and
correct as of the date hereof and since the effective date of such Loan
Document; (b) each Borrower is in compliance with every applicable covenant and
agreement set forth in the Loan Documents to the extent such covenants require
compliance on the date hereof; (c) all of the terms, provisions, covenants,
warranties and agreements contained in the Loan Agreement and all other Loan
Documents

 

4



--------------------------------------------------------------------------------

remain in full force and effect and the obligations of each Borrower thereunder
are hereby acknowledged, ratified and confirmed to be the valid and binding
obligations thereof; and (d) there exists no Event of Default, as defined in the
Loan Agreement, or any other default or breach under any other Loan Document or
other agreement executed by any Borrower in favor of Lender.

7. Fees, Costs, and Expenses. In addition to any other fees, costs or expenses
to be paid by Borrowers as provided in the Loan Documents, Borrowers shall pay
to Lender on or before the effective date of this Amendment a loan fee in the
amount of Eight Thousand Seven Hundred Fifty and No/100 Dollars ($8,750.00)
together with Lender’s attorneys’ fees and any other miscellaneous costs and
expenses of Lender incurred in connection herewith.

[SIGNATURE PAGE ATTACHED]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed under seal this Second
Amendment to Loan Agreement to be effective as of the date above first written:

 

WITNESSES:     BORROWERS:

/s/ Keith C. Koford

    RTI BIOLOGICS, INC. (SEAL)

/s/ Robert P. Jordheim

   

/s/ Robert P. Jordheim

   

Robert P. Jordheim, Executive Vice President and

Chief Financial Officer

/s/ Keith C. Koford

        TUTOGEN MEDICAL (UNITED STATES), INC. (SEAL)

/s/ Valerie A. Keeney

       

/s/ Thomas F. Rose

    Thomas F. Rose, Executive Vice President

/s/ Keith C. Koford

        TUTOGEN MEDICAL, INC. (SEAL)

/s/ Valerie A. Keeney

       

/s/ Thomas F. Rose

    Thomas F. Rose, Executive Vice President     LENDER:

/s/ Keith C. Koford

        MERCANTILE BANK (SEAL)

/s/ Robert P. Jordheim

        By:  

/s/ Kip Harrison

    Its:  

Senior Vice President

 

6